Citation Nr: 1544469	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to September 1993, and from November 1990 to July 1991.  He also served in the Army National Guard from March 1984 through July 1998.

This matter comes before the Board of Veterans'Appeals (Board) from a May 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 20 percent rating for degenerative arthritis lumbosacral spine with intermittent right-sided lumbosacral radiculopathy symptoms (formerly rated as chronic low back pain with complaints of radiating pain to legs and feet), effective from September 11 2006.  By September 2007, the RO granted service connection for L5-S1 lumbar radiculopathy and assigned a separate 20 percent rating, effective from February 9, 2007, and also maintained the 20 percent rating assigned for degenerative arthritis of the lumbosacral spine, effective from September 11, 2006.

This case was previously before the Board in June 2015, when it was remanded for further development. 

In its June 2015 decision and remand, the Board denied the Veteran entitlement to an initial rating in excess of 20 percent for right L5-S1 radiculopathy.  In the very same June 2015 decision/remand, the Board directed the RO to consider referring the case to the Director of the VA Compensation and Pension Service for extraschedular consideration, as the "collective impact" of the Veteran's disabilities needed to be considered in assessing his disability picture.   See Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  

While the issue was framed as "entitlement to an initial rating in excess of 20 percent for right L5-S1 radiculopathy on an extraschedular basis," the Board, in essence, referred the issue of consideration of TDIU on an extraschedular basis.  This is the only logical reading of the Board's remand, as the Board asked the RO to consider the "collective impact" of the Veteran's service-connected disabilities on his overall disability picture while being fully cognizant that the Veteran does not meet the schedular criteria for a rating in excess of 20 percent for right L5-S1 radiculopathy, or, for that matter, schedular TDIU criteria. 

This is the first time this issue has been before the undersigned.  

As such, the Board has now reframed the issue on appeal, as reflected above.   


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis have been met.  38 U.S.C.A.  §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 3.340, 3.341, 4.15, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a) (2015).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a) (2015).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2015).

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Here, the Veteran is service-connected for degenerative arthritis of the lumbosacral spine, at 20 percent disabling; right L5-S1 lumbar radiculopathy, at 20 percent disabling; residuals of trauma to the right index finger, at 10 percent disabling; and tinnitus, at 10 percent disabling.  

The Veteran's combined evaluation for compensation purposes is 50 percent.  

Therefore, the Veteran does not have a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2015).

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities, and especially due to his back.  After a review of the competent evidence, despite the fact that the schedular criteria have not been met, the Board finds that TDIU is warranted on an extraschedular basis.

A review of the Veteran's VA and private treatment records did not reveal any evidence dispositive of the issue of the Veteran's employability. 

The record shows that the Veteran last worked in February 1998 as a federal technician, operating machines and lifting and carrying weights of 75-180 pounds each.  His highest educational level was grade 12.  He has been considered disabled by the Social Security Administration (SSA) due to back issues (with a secondary diagnosis of knee problems, with are not service-connected), and has been receiving Social Security Disability benefits since December 2000.  The Veteran has explained on multiple occasions that he cannot work due to his back issues.  His prior employment supports this finding.     

The Board remanded the claim in June 2015 and asked the AOJ to consider referring the case to the Director of Compensation Service for extraschedular consideration, which provided a negative result. 

On review, the Board respectfully disagrees with the RO's determination, and finds that the Veteran is indeed unemployable due to his service-connected disabilities, and particularly his back. 

The Board has determined that, based upon the Veteran's competent and credible statements, he is unemployed and has been so since February 1998.  The Veteran is competent to testify regarding his work history.  Also, the Veteran's VA and private treatment records and SSA records are consistent with the work history dates provided by him and tend to corroborate the Veteran's assertion of his employment and educational level.  

In this regard, the Board finds the Veteran's claimed unemployment because of back problems and his prior work experience to be credible.  See 38 C.F.R. § 3.303(b) (2015); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  While the back problem, standing alone, may only provide the Veteran with a certain amount of VA compensation, in isolation, that is not the question before the Board at this time. 

The evidence shows that the Veteran only ever performed skilled manual labor, which included lifting and carrying weights of 75-180 pounds each for seven hours out of each work day (see SSA records).  To date, the Veteran has never performed sedentary employment, and the claims file does not include evidence indicating that the Veteran has the necessary skills and experience to perform sedentary employment.  Even if he wished to obtain a "desk job," it does not appear that the Veteran has the skills, experience, and education necessary to perform such work. Therefore, this evidence suggests that the Veteran's service-connected disabilities, and especially his back disabilities, prevent him from securing or following a substantially gainful occupation - particularly in light of the Veteran's prior work experience as a skilled manual laborer with a high school education.

The Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a Veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  In this case, the Board recognizes that the Veteran's disability would not seemingly preclude sedentary work.  However, adapting the Veteran's work experience for such a position would involve training and education that is not, at this point, reasonably feasible, due to his limited high school education and work history.

In making this conclusion, the Board notes the July 2015 RO decision, which concluded that the Veteran's service-connected disabilities do not warrant a referral for extraschedular consideration.  However, this decision did not present any expressed rationale as to why TDIU was not warranted on an extraschedular basis or evaluate the totality of the Veteran's circumstances, to include his limited education and work history.  Moreover, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating referral on appeal.   Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Further development of this case is simply not warranted based on the facts. 

To the extent that the action taken herein is favorable to the Veteran and a full grant of benefits sought, further discussion as to VA's duties to notify and assist is not necessary at this time.

As such, in light of the above evidence and the opinions of record, the evidence shows that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to an extraschedular TDIU is, therefore, granted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(b) (2015).


ORDER

Entitlement to a TDIU on an extraschedular basis is granted, subject to the laws and provisions governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


